Citation Nr: 0936981	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-22 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disorder 
claimed as bulging disc of the lumbar spine.  


ATTORNEY FOR THE BOARD

Dylan Daniels, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1999 to April 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the RO.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran is shown to have been treated for low back 
pain following a parachuting accident in service.  

3.  The currently demonstrated lumbar bulging discs at L3-L4 
and L4-L5 is shown as likely as not to be due to the 
documented injury during a parachuting accident in the 
Veteran's period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his s 
low back disability manifested by bulging discs at L3-L4 and 
L4-L5 of the lumbar spine is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, the Board finds that a full 
discussion of the applicable notice and duty to assist 
provisions of VCAA is not required.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  Even where there is evidence of an injury or 
disease in service, there must be a present disability 
resulting from that disease or injury.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  If the preponderance of the evidence is against the 
claim, the claim must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

The service treatment records from July 2000 show that the 
Veteran was seen for complaints of lower back pain sustained 
from injuries as a result of airborne operations in June 2000 
when the Veteran fell 60 feet after his parachute collapsed 
during a jump.  

The treatment records from December 2000 indicate a diagnosis 
of chronic pain, bilaterally, at the lumbar spine.   The 
April 2001 service treatment dcouments show further treatment 
for low back pain from the parachute injury.  

During an August 2007 fee basis examination, the examiner 
noted that an MRI showed a bulging disc at the L3-L4 and L4-
L5 with possible compression of a spinal nerve at that same 
level.  The examiner concluded that the back pain was the 
result of the parachute accident and that the Veteran has 
persistent pain, limitation of movement of the back, 
decreased knee reflexes on the left leg, and decreased 
stature.  

The Board notes that although this opinion was based on the 
Veteran's own statements, those statements are consistent 
with the Veteran's service treatment records.  Hence, the 
Board finds it to be probative of the issue at hand.  See 
generally LeShore v. Brown, 8 Vet. App. 406 (1995).  

Consequently the evidence is in relative equipoise in showing 
that the Veteran has a current low back disability manifested 
by bulging discs at L3-L4 and L4-L5 that as likely as not is 
the result of the parachute accident during service.  
Accordingly, in resolving all reasonable doubt in the 
Veteran's favor, service connection for the low back 
condition is warranted.  


ORDER

Service connection for a low back bulging discs at L3-L4 and 
L4-L5 is granted.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


